Citation Nr: 0301327	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-05 351A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from April 
7 to 22, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel


INTRODUCTION

The veteran served on active duty in the military from 
August 1969 to August 1971 and from December 1975 to 
December 1993.

In February 2001, the Medical Administration Service (MAS) 
of the Department of Veterans Affairs (VA) Medical Center 
(VAMC) in Columbia, South Carolina, determined the veteran 
was not entitled to payment or reimbursement of 
unauthorized medical expenses that he had incurred at a 
private hospital from April 7 to 22, 1999.  He appealed to 
the Board of Veterans' Appeals (Board).  The Board 
remanded his claim to the RO in February 2002 to schedule 
him for a hearing at the local regional office (RO) before 
a Member of the Board (travel Board hearing).  The hearing 
was held a few months later, in July 2002, and the case is 
now again before the Board.


FINDINGS OF FACT

1.  The veteran received emergency medical treatment from 
April 4 to 7, 1999, at McLeod Regional Medical Center in 
Florence, South Carolina, for a subarachnoid hemorrhage 
and ventriculomegaly secondary to it.

2.  When treated at McLeod, the veteran was participating 
in a Chapter 31 VA vocational rehabilitation program, and 
due to the exigency of the situation, it was not 
reasonably possible for him to have obtained authorization 
from VA prior to being treated at that private facility or 
to have gone to the nearest VA hospital for treatment 
there.

3.  When transferred on April 7, 1999, however, from the 
McLeod Regional Medical Center to the Medical University 
of South Carolina in Charleston, the veteran could just as 
well have been transferred to the VA Medical Center 
in Columbia since that VA hospital was equipped to provide 
the specific type of treatment that he needed.


CONCLUSION OF LAW

The criteria have not been met for payment or 
reimbursement of the unauthorized medical expenses 
incurred from April 7 to 22, 1999, at the Medical 
University of South Carolina.  38 U.S.C.A. §§ 1710, 1728 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.120, 17.121, 17.130 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, 
the President of the United States signed into law the 
VCAA.  This new law eliminated the requirement of 
submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim-and thereby 
complete his application for benefits, and assisting him 
in obtaining evidence if it is potentially relevant to his 
case.  This includes, when necessary, having him examined 
to obtain a medical opinion.  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002), and the implementing regulations are found at 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law occurred during the pendency of this 
appeal, the veteran is entitled to have the VCAA 
considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board already 
remanded this case to the RO in February 2002 to give 
the veteran a hearing-to further discuss his specific 
allegations, and the hearing recently was held in July 
2002.  The Member of the Board signing this decision 
conducted that hearing herself, personally, and therefore 
is now well aware of his specific allegations.  There also 
is a March 2001 medical opinion already of record 
addressing the determinative issue, so the veteran does 
not need to be examined to obtain a medical opinion to 
fairly decide his case.  And aside from that, he also 
already has been duly apprised of the type of evidence 
needed to support his claim, and of the governing laws and 
regulations, starting with the letter initially notifying 
him of the VAMC's decision denying his claim, and more 
recently in the Statement of the Case (SOC) issued in May 
2001.  Consequently, it would serve no useful purpose to 
remand this case to the RO-yet again, or otherwise delay 
action merely to provide him a VCAA form letter when VA 
already has complied with all of the preliminary 
procedural and other requirements of this new law.  
Indeed, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that such needless remands should be 
avoided whenever possible-particularly, when, as here, the 
veteran has not indicated (or even otherwise suggested) 
that any additional medical or other evidence needs to be 
obtained before deciding his appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (requiring that VA 
apprise the veteran of what specific evidence VA will 
obtain, and what specific evidence he is responsible for 
obtaining himself).  Thus, the Board may proceed to issue 
a decision in this appeal without fear of prejudicing him.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

II.  Governing Laws and Regulations and Legal Analysis

Before addressing the specific time period at issue, April 
7 to 22, 1999, it is necessary to first discuss what 
occurred during the immediately preceding days.

On April 4, 1999, the veteran initially was seen in the 
emergency room of the McLeod Regional Medical Center in 
Florence, South Carolina, complaining of headache, 
dizziness, and possibly a seizure starting earlier that 
same morning.  He underwent a computerized tomography (CT) 
scan of his head, which showed subarachnoid hemorrhage and 
ventriculomegaly.  He was clinically Grade III, so the 
examining physician recommended immediate ventriculostomy 
and an admission to the intensive care unit (ICU).  He 
subsequently was taken to the operating room where he 
underwent a right frontal bur hole ventriculostomy.  
He tolerated the procedural well and was transferred to 
the surgical ICU for medical treatment of the subarachnoid 
hemorrhage, and intracranial pressure (ICP) control.

On the first day, post hemorrhage, he started to improve 
significantly in terms of his level of consciousness.  He 
was responding much more appropriately, and his ICP did 
not appear to be substantially elevated.  His doctors went 
ahead with angiography, and his angiogram showed a fairly 
large basilar tip aneurysm.  So they spoke with his family 
concerning those findings and recommended transferring him 
to the Medical University of South Carolina (MUSC) in 
Charleston for endovascular treatment of the aneurysm 
since it was difficult to attack surgically.  And after 
consulting with the neurosurgical service at MUSC, 
he was transferred there on April 7, 1999, for that 
further treatment.

This in turn brings us to the relevant time at issue since 
VA has already paid the unauthorized private medical 
expenses that he initially incurred from April 4 to 7, 
1999, at the McLeod Regional Medical Center.  And by 
agreeing to pay those initial private medical expenses, 
that was an acknowledgment by VA, in and of itself, that 
he met all of the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 so that he would not have to pay those 
expenses himself.  Basically, as applied to the specific 
facts of this particular case, this statute and regulation 
required that he have been enrolled in a Chapter 31 
vocational rehabilitation program when treated (which 
other records confirmed that he was), and that the 
treatment in question was for a medical emergency such 
that a VA facility was not feasibly available-meaning any 
delay whatsoever in obtaining treatment would have been 
hazardous to his life and health.  In a similar case, 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994), the Court 
defined a medical emergency as "a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action."  See also Zimick v. West, 11 Vet. App. 
45, 49 (1998) and Malone v. Gober, 10 Vet. App. 539, 547 
(1997) (further discussing what constitutes medically 
exigent circumstances and reiterating that all, not just 
some, of the criteria of sections 1728 and 17.120 must be 
met before paying for unauthorized medical expenses 
incurred at a private hospital).

The initial period of treatment from April 4 to 7, 1999, 
at McLeod Regional Medical Center therefore is no longer 
at issue.  The current appeal, instead, concerns the 
treatment the veteran subsequently received from April 7 
to 22, 1999, after being transferred to MUSC in 
Charleston.  And this is an entirely different matter 
altogether because VA is expressly precluded from paying 
for unauthorized medical expenses incurred at a private 
hospital for any period beyond the date on which the 
medical emergency ended.  An emergency shall be deemed to 
have ended at that point when a VA physician has 
determined that, based on sound medical judgment, a 
veteran:

(a) Who received emergency hospital 
care could have been transferred from 
the non-VA facility to the VA medical 
center (VAMC) for continuation of 
treatment for the disability, or 

(b) Who received emergency medical 
services, could have reported to a VAMC 
for continuation of treatment for the 
disability.

From that point on, no additional care in a non-VA 
facility will be approved for payment by VA.  See 
38 C.F.R. § 17.121.

A VA physician who reviewed the facts and circumstances of 
this case in March 2001 indicated in a written report that 
the veteran could just as well have been transferred to 
the VAMC in Columbia, South Carolina, on April 7, 1999, 
instead of to the MUSC in Charleston on that same day.  
And in further explaining the basis for his medical 
opinion, that reviewing VA physician clarified that the 
staff at the Columbia VAMC (Dorn) was equipped to provide 
the specific type of services or care the veteran needed 
when transferred.  That included the surgery that he 
underwent at MUSC on April 7, 1999, to treat his aneurysm.

During his July 2002 hearing, in his June 2001 Substantive 
Appeal (on VA Form 9), and in another written statement 
submitted in February 2002, the veteran essentially argued 
in response that he should not have been required to be 
transferred to the VAMC in Columbia (instead of to the 
MUSC in Charleston) because the treatment that he 
previously had received at that VAMC the month prior, in 
March 1999, was grossly inadequate-since they could not 
properly perform a basic spinal tap, and since he received 
an incorrect diagnosis.  Consequently, he said he simply 
did not feel comfortable going back there for treatment, 
especially in light of the potentially fatal aneurysm that 
he had when transferred to the MUSC.  He also cited the 
doctor's express recommendation at McLeod that he go to 
MUSC as further reason to grant his claim.  According to 
the veteran, incidentally, the MUSC in Charleston is about 
a 2-1/2 hour drive from Florence, where he lives and where 
McLeod is located, whereas the Columbia VAMC is about 72 
miles away.

Although the doctors who treated the veteran at McLeod 
recommended that he go to MUSC for further treatment of 
his aneurysm, that is not tantamount to VA, itself, 
authorizing a transfer to that private facility in lieu of 
the VAMC in Columbia because the private doctors at McLeod 
simply did not have the authority to do that.  See 
38 U.S.C.A. §§ 1703, 1710; 38 C.F.R. §§ 17.52, 17.53, 
17.54.  Thus, the issue on appeal must be decided solely 
based on the pretext that the treatment in question was 
not authorized by VA.  And when, as here, the veteran 
obtained treatment at the private hospital in Charleston, 
MUSC, for what ultimately amounts to a preference for 
being treated at that facility, instead of at the VAMC in 
Columbia, there is no legal authority for VA to in turn 
pay for that private treatment once it occurs.  
See 38 C.F.R. § 17.130 (no reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in 
preference to available Government facilities).  The 
veteran obviously has the right to receive treatment 
anywhere he pleases, but if, as here, he elects to go the 
private route instead of through VA's system, then VA 
cannot in turn be held responsible for the resulting 
medical expenses that he incurs.

A few other important points need mentioning in closing.  
The Veterans Millennium Health Care and Benefits Act also 
provides general authority for the reimbursement of non-VA 
emergency treatment.  See 38 U.S.C.A. § 1725 (West Supp. 
2002); Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556 (1999).  The term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, 
when such care or services are rendered in a medical 
emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. 
§ 1725(f)(1).

It also must be noted, however, that the Veterans 
Millenium Health Care and Benefits Act was enacted on 
November 30, 1999, and took effect 180 days after the date 
of enactment, i.e., on May 29, 2000.  Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556.  The Act made 
no provision for reimbursement of unauthorized expenses 
incurred prior to May 29, 2000.  Moreover, a VA interim 
final rule implementing the new statute provides that its 
effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 
Fed. Reg. 36,467 (2001).

Generally, when the law or regulation changes while a case 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary, 
or if the law permits the Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. 
App. 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Congress, however, enacted section 1725 with an 
explicit effective date of May 29, 2000, preventing 
retroactive application prior to that date.  Likewise, the 
Secretary set an effective date for the implementing 
regulations that clearly does not permit retroactive 
application to the facts of this case.  Revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2002); see also VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000).

For all of the reasons discussed above, the preponderance 
of the evidence is against the claim.  Hence, the benefit-
of-the-doubt rule does not apply.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for payment or reimbursement of the unauthorized 
private medical expenses incurred at MUSC from April 7 to 
22, 1999, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

